Citation Nr: 0331728	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.S.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), claimed 
as secondary to sexual and physical assault during service.  


REMAND

In the instant case, the veteran is seeking entitlement to 
service connection for PTSD, claimed as secondary to sexual 
and physical assault during service.  The veteran claims that 
she was sexually assaulted and harassed by a supervisor 
during her initial years of service.  She further asserts 
that her husband, also a member of the Armed Services, 
sexually and physically assaulted her during military 
service.  

In support of her claim, the veteran has submitted statements 
from a registered nurse demonstrating current treatment for 
PTSD related to domestic violence and sexual assault while 
married.  The veteran has also submitted a statement from her 
roommate documenting the nightmares suffered by the veteran, 
the abusive phone calls from her ex-husband, and the 
veteran's fear of her ex-husband.  The veteran has alleged 
that she volunteered for overseas duty on two occasions 
within her first year of service in order to get away from a 
supervisor that was sexually harassing and assaulting her.  
Service medical records confirm that the veteran served two 
periods of temporary duty overseas within a relatively short 
period of time within her first year of service.  Service 
medical records also document unexplained complaints of 
dizziness, vertigo, and syncope as well as an incident of 
passing out after taking several different painkillers.  
Service medical records dated in 1979 note the veteran was 
experiencing a lot of stress at work and at home.  She was 
referred for mental health evaluations, but did not keep the 
scheduled appointments.  Finally, the veteran has supplied 
the name of a serviceman that knew of the physical abuse she 
suffered while in Okinawa, but she does not know how to 
locate him.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Where, as here, 
the veteran did not engage in combat with the enemy, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that credible support evidence means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

More recently, however, the Court has indicated that such 
"categorical" rules are not operative in cases where the 
veteran claims entitlement to service connection for PTSD due 
to an in-service personal or sexual assault.  See Patton v. 
West, 12Vet. App. 272 (1999).  Rather, the Court indicated 
that in such cases, "alternate sources" may provide 
credible supporting evidence of in-service personal or sexual 
assault.  These include statements from confidants or family, 
copies of diaries or journals, or behavior changes documented 
or observed at the time of the incident, such as obsessive 
behavior, pregnancy tests, increased interest in tests for 
sexually transmitted diseases, termination of primary 
relationships, or alcohol and drug abuse.  See VA 
Adjudication Manual M21-1 (M21-1), part III, 5.14(c).

In this case, the Board believes that the veteran has 
submitted credible testimony of in-service sexual harassment 
and assault as well as physical abuse.  Additionally, the 
veteran's allegations are corroborated by her service medical 
records and by the statement and testimony of H. S., her 
companion.  The Board therefore finds that the veteran's 
alleged stressors have probably been sufficiently 
corroborated to warrant a REMAND for a VA medical examination 
for an opinion as to whether there is a nexus between her 
current disability and the in-service stressors.  

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) was signed into law by the 
President.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. At 2099-2100.  In the instant action, 
the veteran's claim was still pending on the date of 
enactment; therefore, the VCAA is applicable.

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2002).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159(c)(4)(i)).

A review of the record reflects that the veteran has not been 
notified by the RO of the notice and duty to assist 
provisions in the VCAA, nor has she been afforded a VA 
medical examination.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of her psychiatric 
disability, if any.  The veteran's claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current psychiatric 
disability and associated symptomatology.  
The examiner is also requested to offer 
an opinion as to whether the veteran's 
psychiatric disability, if any, is at 
least as likely as not related to the 
veteran's period of active service.  A 
complete rationale for any opinion 
expressed should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




